Case: 16-20666      Document: 00514152070         Page: 1    Date Filed: 09/12/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                      No. 16-20666                              FILED
                                                                        September 12, 2017

PRISON JUSTICE LEAGUE,                                                     Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

TRACY BAILEY, Warden, in their official capacity; BRYAN COLLIER,
Executive Director, in their official capacity; TEXAS DEPARTMENT OF
CRIMINAL JUSTICE,

              Defendants - Appellees




                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:14-CV-2985


Before HIGGINBOTHAM, GRAVES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Appellant Prison Justice League (“PJL”) appeals its dismissal from the
present suit for lack of associational standing. Because PJL does not satisfy
the third associational-standing prong, we AFFIRM the district court’s
judgment.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20666     Document: 00514152070     Page: 2   Date Filed: 09/12/2017



                                  No. 16-20666
                                        I.
      PJL is a “membership-based, non-profit organization” whose mission is
to “improve conditions of incarceration through ‘litigation, advocacy, and
empowering [its] members.’” It claims to represent “over 700 inmates, over 100
of whom are located in [the Texas Department of Criminal Justice’s] Estelle
Unit.” This so-called “medical unit” houses a large population of elderly and
disabled inmates.
      In October 2014, PJL, along with inmate John Doe (“Doe”), sued the
Texas Department of Criminal Justice, Warden Tracy Bailey, and other
Department administrators (collectively “TDCJ”) for            declaratory and
injunctive relief, alleging violations of the First, Eighth, and Fourteenth
Amendments, the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12131
et seq., and the Rehabilitation Act, 29 U.S.C. § 794. On September 30, 2015,
the district court found that PJL did not satisfy the third prong of associational
standing and dismissed it from the suit under Fed. R. Civ. P. 12(b)(1). From
that judgment, PJL timely appeals.
                                       II.
      We review PJL’s dismissal under Rule 12(b)(1) for lack of associational
standing de novo. Ass’n of Am. Physicians & Surgeons, Inc. v. Texas Med. Bd.,
627 F.3d 547, 550 (5th Cir. 2010). “[A]n association has standing to bring suit
on behalf of its members when: (a) its members would otherwise have standing
to sue in their own right; (b) the interests it seeks to protect are germane to
the organization’s purpose; and (c) neither the claim asserted nor the relief
requested requires the participation of individual members in the lawsuit.”
Hunt v. Wash. St. Apple Advert. Comm’n, 432 U.S. 333, 343 (1977).
      The parties do not contest that PJL satisfies the first two associational-
standing prongs. PJL contends, however, that the district court erred when it
determined that the third prong was not met. To satisfy the third prong, a
                                        2
    Case: 16-20666     Document: 00514152070      Page: 3   Date Filed: 09/12/2017



                                  No. 16-20666
party must show that “the nature of the case does not require the participation
of the individual affected members as plaintiffs to resolve the claims or prayers
for relief at issue.” Friends for Am. Free Enter. Ass’n v. Walmart Stores, 284
F.3d 575, 577–78 (5th Cir. 2002). In particular, a party satisfies the third prong
if its “claims can be proven by evidence from representative injured members,
without a fact-intensive-individual inquiry.” Ass’n of Am. Physicians, 627 F.3d
at 552.
      In its complaint, PJL alleges that Estelle Unit officers used excessive
force against inmates and retaliated against them for filing grievances. The
complaint states specifically that “[o]fficers walking the halls of the Estelle
Unit routinely exercise unbridled discretion to use physical force on inmates
that is unnecessary to maintain discipline on the unit—striking them, twisting
arms, slamming them into walls, or throwing them to the ground.” It also
states that officers “us[ed] force, destroy[ed] property, and institut[ed] spurious
disciplinary cases” when inmates filed too many grievances. Finally, it states
that Warden Bailey was aware of the excessive force and retaliation but did
nothing to stop it.
      “[W]henever prison officials stand accused of using excessive physical
force in violation of the Cruel and Unusual Punishments Clause, the core
judicial inquiry is . . . whether force was applied in a good-faith effort to
maintain or restore discipline, or maliciously and sadistically to cause harm.”
Hudson v. McMillian, 503 U.S. 1, 6–7 (1992). “To state a claim of retaliation
an inmate must allege the violation of a specific constitutional right and be
prepared to establish that but for the retaliatory motive the complained of
incident . . . would not have occurred.” Woods v. Smith, 60 F.3d 1161, 1166 (5th
Cir. 1995). Consequently, to satisfy the third associational-standing prong,
PJL would need to prove that Estelle Unit guards had a uniform retaliatory


                                        3
    Case: 16-20666     Document: 00514152070      Page: 4   Date Filed: 09/12/2017



                                  No. 16-20666
motive, or acted uniformly or in a coordinated fashion to maliciously and
sadistically cause harm. Ass’n of Am. Physicians, 627 F.3d at 550, 552–53.
      We find, however, that PJL’s complaint alleges no facts suggesting
uniformly malicious or sadistic force or uniform retaliatory motive. Even
though PJL asserts that officers applied “excessive force,” retaliated against
inmates, and “routinely exercise[d] unbridled discretion,” these allegations do
not rise above “‘formulaic recitation[s]’ of the elements of a cause of action,”
and thus “‘will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).
      In so holding, we recognize that in the prison context, “[e]xcessive force
claims are necessarily fact-intensive; whether the force used is ‘excessive’ or
‘unreasonable’ depends on ‘the facts and circumstances of each particular
case.’” Deville v. Marcantel, 567 F.3d 156, 167 (5th Cir. 2009) (quoting Graham
v. Connor, 490 U.S. 386, 396 (1989)). We also recognize that prison retaliation
claims are necessarily fact-intensive. See Woods, 60 F.3d at 1166.          While
acknowledging that satisfying the third associational standing prong is
difficult given the fact-intensive nature of such claims, we do not mean to imply
that these difficulties are insurmountable. For example, where the complaint
sufficiently alleges that officers are uniform in their intent or coordinated in
their methods, an association may be able to prove its excessive force or
retaliation claim without “fact-intensive-individual inquiry.” See Ass’n of Am.
Physicians, 627 F.3d at 552. Furthermore, where an association plausibly
alleges that inmates fear retaliation from officers if they were to be named in
a complaint, that association’s standing claim is necessarily bolstered.
However, PJL does not plead such facts. Consequently, the district court did
not err by dismissing it from the present suit.
      AFFIRMED.


                                        4